In order to sustain the judgment in this case, we are asked to decide that an attorney may place an execution against the property of a debtor, in the hands of a sheriff before a judgment is entered according to the statute, in the proper public office, and that the execution will become valid process if a judgment shall thereafter be duly filed and docketed. It was held by the Supreme Court, that the execution issued and levy made on the evening of the 26th of May, 1868, were void, but that the judgment record having been found in the proper clerk's office on the following Monday morning (the 28th) at eight o'clock, was thereby made valid. There is no question but that the execution when issued and placed in the hands of the sheriff on the 26th of May, was a nullity and the levy made on the evening of that day void. What effect the subsequent filing of the judgment record had upon the execution, is a question in respect to which there might be a difference of opinion, and the view we take of the case, renders it unnecessary to consider it.
If it should be assumed that the execution of the twenty-sixth of May, was in full vitality on the morning of the twenty-eighth at eight o'clock, it is not claimed that any valid levy was made under it during the sixty days it had to run. I do not understand the law to be, that by the delivery of an execution to a sheriff, the legal title of the defendant is per se divested, and thereafter resides with the sheriff. That result is not produced without an actual and legal levy. If no levy has been made under a prior execution during its life, a levy and sale under a subsequent execution takes the proceeds of the property. The sheriff cannot maintain trover against a wrong-doer who takes the property before actual *Page 114 
levy. Nor can he levy after the return day of the execution, if he does this he is a trespasser. (Van Rensselaer v. Kidd,6 N.Y, 333; Vail v. Lewis, 4 Johnson, 450; Devoe v.Elliott, 2 Caines, 243.) It is quite true that if a valid levy is made during the life of the execution, a sale may be made afterward. Such is the rule approved in many adjudged cases, and especially in the recent cases of Roth v. Wells
(29 N.Y., 471); Bond v. Willett (29 How. Pr., 47); S.C., 31 N.Y., 102), where it was held that the sheriff had made a legal levy before the return day of the execution, which had not been released or abandoned. There was nothing in either case to require or justify a decision that the sheriff might make a levy after the return day of the execution. I consider the law well settled that after the return day of an execution without any previous levy, the writ ceases to be of any force and all rights of the sheriff under it, are at an end.
If these views are correct, the case was undefended and the plaintiff entitled to recover. To enable him to do so, there must be a new trial with costs to abide the event.
All concur; GRAY, C., not sitting.
Judgment reversed.